DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: In ll. 3, the phrase “said stabilizing element” should be re-written as --said at least one stabilizing element--.  Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aravot (US 2011/0082459).
Regarding claim 1, Aravot discloses a method for joining opposed parts of a bone or other body portion (Abstract), comprising: providing a first joinder member (22A) and a second joinder member (22B), attaching the first and second joinder members (22A, 22B) to a bone or other body portion (e.g. sternum) along a divide (via element 23) which the joinder members (22A, 22B) are intended to reduce or close (¶55), with a space (23) separating the joinder members (22A, 22B) (figure 3C), the space (23) adapted to (i.e. capable of) permit a surgical cutting tool (e.g. incising member, ¶53, ¶54, ¶88-¶99) to pass through the space (23) and cut the underlying bone or body portion to create the divide (via the incising member), providing a mechanism (e.g. wire, ¶7) which engages the joinder members (22A, 22B) across the divide to reduce or close the divide (¶7), creating the divide using a surgical cutting tool (e.g. incising member, ¶53, ¶54, ¶88-¶99), and reducing or closing the divide using the mechanism (e.g. wire, ¶7).
Regarding claim 2, Aravot discloses wherein openings (elements 24) are defined in each of the joinder members (22A, 22B) (figures 3A-3C) extending through a top and bottom sides of each the joinder member (figures 3A-3C) for receiving fixation elements (e.g. wires, ¶3, ¶7) for anchoring each the joinder member (22A, 22B) to an underlying bone or body portion (e.g. sternum), and further including a step of fixing the joinder members (22A, 22B) in place by anchoring the fixation elements (e.g. wires, ¶3, ¶7) to the underlying bone or body portion (e.g. sternum).

Regarding claim 8, Aravot discloses wherein the joinder members (22A, 22B) are each in the form of plates having generally planar tops and bottoms (figures 3A-3D).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SI MING KU/Primary Examiner, Art Unit 3775